COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00798-CV
 Style:                   Cook Incorporated and Cook Medical, LLC v. Jeffrey Alan Pavlock
 Date motion filed*:      August 8, 2019
 Type of motion:          First Unopposed Motion for Extension of Time to File Appellee’s Brief
 Party filing motion:     Appellee Jeffrey Alan Pavlock’s Counsel Tim K. Goss
 Document to be filed:    Appellee’s Brief

 If motion to extend time:
        Original due date:                   N/A
        Number of extensions granted:            0        Current Due Date: N/A
        Date Requested:                      November 29, 2019

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because appellants’ brief has not yet been filed and their deadline has been extended
         until September 19, 2019, appellee’s motion is premature. Accordingly, appellee’s
         motion for extension of time to file appellee’s brief is denied without prejudice to
         refiling after the appellants’ brief is filed. See TEX. R. APP. P. 38.6(b) (stating that
         appellee’s brief will be due 30 days after appellant’s brief is filed in regular appeal).

Judge’s signature: ___/s/ Laura C. Higley______
                    Acting individually        Acting for the Court
Date: ___August 13, 2019___